Exhibit 10.26

CEVA, INC. 2011 STOCK INCENTIVE PLAN

NOTICE OF AWARD OF STOCK APPRECIATION RIGHT

 

Grantee’s Name:    X

You (the “Grantee”) have been granted Stock Appreciation Rights (“SARs” or the
“SAR”), subject to the terms and conditions of this Notice of Award of Stock
Appreciation Right (the “Notice”), the CEVA, Inc. 2011 Stock Incentive Plan, as
amended from time to time (the “Plan”), and the Stock Appreciation Right Award
Agreement (the “Award Agreement”). Copies of the Plan and the Award Agreement
are available on CEVA’s intranet at HR Worldwide under the Section CEVA Stock
Plans (the “CEVA Intranet”). You are advised to review all the documents
carefully as they form a part of the Notice and the grant herein is subject to
the terms set forth therein. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Date of Award    X Vesting Commencement Date    X Base Appreciation Amount    $X
SAR Ceiling    Four hundred percent (400%) of the Base Amount Total Number of
SARs    X Expiration Date    X Post-Termination Exercise Period:    Three (3)
Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Award Agreement, the SAR will vest and may be
exercised, in whole or in part, in accordance with the following schedule: 25%
of the original number of SARs on the first anniversary of the Date of Grant and
as to an additional 1/48th of the original number of SARs at the end of each
successive one-month period following the first anniversary of the Date of Grant
until the fourth anniversary of the Date of Grant.

During any authorized leave of absence, the vesting of the SARs as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days. Vesting of the SARs shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the SARs shall be extended by the length
of the suspension.

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the SARs shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the SAR is to be governed by the terms and conditions of this Notice,
the Plan and the Award Agreement.

 

CEVA, Inc.,

a Delaware corporation

By:

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SARS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE SAR OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD AGREEMENT
OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE
AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR
RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Award Agreement
pursuant to access on the CEVA Intranet, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the SARs
subject to all of the terms and provisions hereof and thereof. The Grantee has
reviewed this Notice, the Plan, and the Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Notice, and fully understands all provisions of this Notice, the Plan and the
Award Agreement. The Grantee hereby agrees that all questions of interpretation
and administration relating to this Notice, the Plan and the Award Agreement
shall be resolved by the Administrator in accordance with Section 12 of the
Award Agreement. The Grantee further agrees to the venue selection and waiver of
a jury trial in accordance with Section 13 of the Award Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

As part of the CEVA SAR grant you have recently received, we refer you to read
and be aware of the 2011 Prospectus and 2011 Stock Incentive Plan which can be
found in CEVA’s intranet.

 

Dated:

 

 

    Signed:  

 

        Grantee



--------------------------------------------------------------------------------

CEVA, INC. 2011 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

1. Grant of SAR. CEVA, Inc., a Delaware corporation (the “Company”), hereby
grants to the Grantee (the “Grantee”) named in the Notice of Award of Stock
Appreciation Right (the “Notice”) Stock Appreciation Rights (“SARs” or the
“SAR”) with a Base Appreciation Amount set forth in the Notice (the “Base
Appreciation Amount”) subject to the terms and provisions of the Notice, this
Stock Appreciation Right Award Agreement (the “Award Agreement”), the Company’s
2011 Stock Incentive Plan (the “Plan”), as amended from time to time, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Award
Agreement.

2. Exercise of SAR.

(a) Right to Exercise. The SAR shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Award Agreement. The SAR shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability and termination of the SAR in the event of a Corporate
Transaction. The Grantee shall be subject to reasonable limitations on the
number of requested exercises during any monthly or weekly period as determined
by the Administrator.

(b) Method of Exercise. The SAR shall be exercisable by delivery of an exercise
notice (a form of which is attached as Exhibit A) or by such other procedure as
specified from time to time by the Administrator which shall state the election
to exercise the SAR, the whole number of SARs which are being exercised, and
such other provisions as may be required by the Administrator. The exercise
notice shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company. The SAR shall be deemed to be exercised upon
receipt by the Company of such notice accompanied by, to the extent required by
Section 3(b) below, all applicable withholding taxes.

(c) Section 16(b). Notwithstanding any provision of this Award Agreement to the
contrary, other than termination of the Grantee’s Continuous Service for Cause,
if a sale within the applicable time periods set forth in Sections 4, 5 or 6
herein of Shares acquired upon the exercise of the SAR would subject the Grantee
to suit under Section 16(b) of the Exchange Act, the SAR shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such Shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee’s termination of Continuous Service, or (iii) the date on which the SAR
expires.

(d) Automatic Exercise. In the event the Fair Market Value of the Company’s
Common Stock is equal to or greater than the SAR Ceiling (set forth in the
Notice) on a particular date, the portion of the SAR that is vested (or becomes
vested) on such date will automatically be exercised on the next trading day
without any action by the Grantee.



--------------------------------------------------------------------------------

(e) Payment to the Grantee. Subject to Section 2(f) and following receipt of an
exercise notice, the Company shall issue the Grantee a number of Shares equal to
the “spread” divided by the Fair Market Value of a Share (measured as of the
date immediately prior to the date the SAR is exercised). The “spread” is equal
to the excess, if any, of the Fair Market Value of a Share (measured as of the
date immediately prior to the date the SAR is exercised) over the Base
Appreciation Amount multiplied by the number of SARs being exercised.
Notwithstanding the foregoing, subject to Section 2(f) and following the
automatic exercise of all or a portion of the SAR pursuant to Section 2(d), the
Company shall issue the Grantee a number of Shares equal to the “ceiling spread”
divided by the SAR Ceiling (set forth in the Notice). The “ceiling spread” is
equal to the excess of the SAR Ceiling over the Base Appreciation Amount
multiplied by the number of SARs being exercised. The number of Shares issued to
the Grantee shall be rounded down to the nearest whole share and in no event
shall the Company issue fractional Shares.

(f) Restrictions on Exercise. The SAR may not be exercised if the issuance of
Shares pursuant to such exercise would constitute a violation of any Applicable
Laws. If the exercise of the SAR within the applicable time periods set forth in
Section 4, 5 and 6 of this Award Agreement is prevented by the provisions of
this Section 2, the SAR shall remain exercisable until one (1) month after the
date the Grantee is notified by the Company that the SAR is exercisable, but in
any event no later than the Expiration Date set forth in the Notice.

3. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the SAR, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the SAR. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the SAR, including the
grant, vesting or exercise of the SAR or the subsequent sale of Shares subject
to the SAR. The Company and its Related Entities do not commit and are under no
obligation to structure the SAR to reduce or eliminate the Grantee’s tax
liability. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the SAR until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax, employment tax and any other withholding obligations.

(b) Payment of Withholding Taxes. No Shares will be delivered to the Grantee or
other person pursuant to the exercise of the SAR until the Grantee or other
person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares. Upon exercise of the SAR, the Company
or the Grantee’s employer may offset or withhold (from any amount owed by the
Company or the Grantee’s employer to the Grantee) or collect from the Grantee or
other person an amount sufficient to satisfy such tax withholding obligations.
Furthermore, in the event of any determination that the Company has failed to
withhold a sum sufficient to pay all withholding taxes due in connection with
the SAR, the Grantee agrees to pay the Company the amount of such deficiency in
cash within five (5) days after receiving a written demand from the Company to
do so, whether or not the Grantee is an employee of the Company at that time.



--------------------------------------------------------------------------------

4. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the portion of the SAR that
was vested at the date of such termination (the “Termination Date”) may only be
exercised during the Post-Termination Exercise Period. The Post-Termination
Exercise Period shall commence on the Termination Date. In the event of
termination of the Grantee’s Continuous Service for Cause, the Grantee’s right
to exercise the SAR shall, except as otherwise determined by the Administrator,
terminate concurrently with the termination of the Grantee’s Continuous Service
(also the “Termination Date”). In no event, however, shall the SAR be exercised
later than the Expiration Date set forth in the Notice. In the event of the
Grantee’s change in status from Employee, Director or Consultant to any other
status of Employee, Director or Consultant, the SAR shall remain in effect and
the SAR shall continue to vest in accordance with the Vesting Schedule set forth
in the Notice. Except as provided in Sections 5 and 6 below, to the extent that
the SAR was unvested on the Termination Date, or if the vested portion of the
SAR is not exercised within the Post-Termination Exercise Period, the SAR shall
terminate.

5. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the portion of the SAR that was
vested on the Termination Date may only be exercised within twelve (12) months
commencing on the Termination Date (but in no event later than the Expiration
Date). To the extent that the SAR was unvested on the Termination Date, or if
the vested portion of the SAR is not exercised within the time specified herein,
the SAR shall terminate.

6. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the SAR
pursuant to Section 7 may exercise the portion of the SAR that was vested at the
date of termination within twelve (12) months commencing on the date of death
(but in no event later than the Expiration Date). To the extent that the SAR was
unvested on the date of death, or if the vested portion of the SAR is not
exercised within the time specified herein, the SAR shall terminate.

7. Transferability of SAR. The SAR may not be transferred in any manner other
than by will or by the laws of descent and distribution, provided, however, that
the SAR may be transferred during the lifetime of the Grantee to the extent and
in the manner authorized by the Administrator but only to the extent such
transfers are made to family members, to family trusts, to family controlled
entities, to charitable organizations, and pursuant to domestic relations orders
or agreements, in all cases without payment for such transfers to the Grantee.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s SAR in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. Following the death
of the Grantee, the SAR, to the extent provided in Section 6, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the SAR shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.



--------------------------------------------------------------------------------

8. Term of SAR. The SAR must be exercised no later than the Expiration Date set
forth in the Notice or such earlier date as otherwise provided herein. After the
Expiration Date or such earlier date, the SAR shall be of no further force or
effect and may not be exercised.

9. Rights as Stockholder. The Grantee shall have no rights as a stockholder with
respect to the SAR (including any voting rights or rights with respect to
dividends paid on the Common Stock) until the SAR is settled by the issuance of
Shares to the Grantee.

10. Entire Agreement: Governing Law. The Notice, the Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Award Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Award Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Award Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

11. Construction. The captions used in the Notice and this Award Agreement are
inserted for convenience and shall not be deemed a part of the SAR for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

12. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Award Agreement
shall be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

13. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 7 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Award
Agreement shall be brought in the United States District Courts in the State of
Delaware (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Delaware state court) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 13
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.



--------------------------------------------------------------------------------

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

CEVA, INC. 2011 STOCK INCENTIVE PLAN

EXERCISE NOTICE

2033 Gateway Place

Suite 150

San Jose, California

95110-1002

Attention: Secretary

1. Exercise of SAR. Effective upon the receipt of this Exercise Notice by the
Company as set forth in Section 2(b) of the Stock Appreciation Rights Award
Agreement (the “Award Agreement”), the undersigned (the “Grantee”) hereby elects
to exercise              Stock Appreciation Rights (“SARs”) under and pursuant
to the Award Agreement, the Company’s 2011 Stock Incentive Plan (the “Plan”), as
amended from time to time, and Notice of Award of Stock Appreciation Right (the
“Notice”) dated                         ,                     . Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Exercise Notice.

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Award Agreement and
agrees to abide by and be bound by their terms and conditions.

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the SAR. The Company shall issue (or
cause to be issued) such stock certificate promptly after the SAR is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

4. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the exercise of the SAR and acquisition or
disposition of Shares pursuant to the SAR. The Grantee represents that the
Grantee has consulted with any tax consultants the Grantee deems advisable in
connection with the exercise of the SAR and acquisition or disposition of Shares
pursuant to the SAR and that the Grantee is not relying on the Company for any
tax advice.

5. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.

6. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.



--------------------------------------------------------------------------------

7. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

8. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

9. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

11. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

12. Entire Agreement. The Notice, the Plan and the Award Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Award Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.



--------------------------------------------------------------------------------

Submitted by:       Accepted by: GRANTEE:       CEVA, INC.       By:  

 

 

      Title:  

 

(Signature)       Address:       Address:

 

      1174 Castro Street, Suite 210

 

      Mountain View       California 94040